ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  The Amendment filed 26 May 2022 has been entered and considered. Claim 18 has been added. Claims 1-7, 9, and 11-18, all the claims pending in the application, are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Tsuehhua Wang (Reg. No. 64,207), on 2 June 2022.
The application has been amended as follows: 


18. (Currently Amended) The image processing apparatus according to claim 1 
the search area setting means [[for]] sets a first search area in a surrounding of the position of interest on the first image and sets a second search area in the surrounding of the correspondence position on the second image; and 
the subtraction means decides the subtraction value corresponding to the position of interest on a basis of a first subtraction value based on the density value of the position-6-Amendment for Application No.: 16/288931 Attorney Docket: 10175343WOUS01of interest on the first image and density values of a plurality of positions in the second search area on the second image and a second subtraction value based on a density value of the correspondence position on the second image and density values of a plurality of positions in the first search area on the first image.

Examiner’s Amendment
The claims remain allowed for the reasons set forth on pages 4-6 of the Notice of Allowance issued 1 March 2022 and for the additional reason that claim 18 is allowed by virtue of its dependency on independent claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663